Exhibit 10.11

ASSIGNMENT OF AGREEMENT FOR PURCHASE AND SALE

THIS ASSIGNMENT OF AGREEMENT FOR PURCHASE AND SALE (this “Assignment”) is made
and entered into as of the 23rd day of February, 2012, by and between O’DONNELL
ACQUISITIONS, LLC, a California limited liability company (“ODA”) and OD FDX
MASSACHUSETTS, LLC, a Delaware limited liability company (“ODFM”), with respect
to the following:

R E C I T A L S

A.        ODA and Hillside FXF, LLC, a Missouri limited liability company
(“Seller”) entered into that certain Agreement of Purchase and Sale and Joint
Escrow Instructions dated November 21, 2011, as amended by that certain First
Amendment to Agreement of Purchase and Sale and Joint Escrow Instructions dated
January 12, 2011 [sic] (as amended, the “Purchase Agreement”), pursuant to
which, among other things, Seller agreed to convey to Buyer the Property, which
real property consists of that certain land and improvements located at land and
improvements located at 300 Bartlett St., Northborough, Massachusetts.
Capitalized terms which are not expressly defined in this Assignment shall have
the meaning given to them in the Purchase Agreement.

B.        ODA intends to convey all of its right title and interest under the
Purchase Agreement to ODFM, and ODFM desires to accept such assignment and
assume all duties and obligations of ODA thereunder.

NOW, THEREFORE, the parties hereto hereby agree as follows:

1.        Assignment. ODA hereby assigns all of its right, title and interest
under the Purchase Agreement to ODFM. ODFM accepts such assignment and assumes
all obligations and liabilities of ODA as the “Buyer” under the Purchase
Agreement. Notwithstanding said assignment and assumption, ODA shall not be
released of any obligations or liabilities under the Purchase Agreement.

2.        Indemnity. ODFM hereby agrees to indemnify, defend, and hold harmless
ODA from and against any and all liability, cost, or expense which ODA may incur
arising out of any default by ODFM in the performance of its obligations under
the Purchase Agreement.

3.        Counterparts. This Assignment may be executed in counterparts or by
facsimile or emailed signature, and so executed shall constitute one agreement
binding on all parties.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE TO FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
date and year first above written.

 

“ODA”

    O’DONNELL ACQUISITIONS, LLC, a California limited liability company     By:
 

        /s/ Douglas D. O’Donnell

     

Douglas D. O’Donnell, as Trustee of the DOD

Trust dated August 29, 2002, its sole member

“ODFM”

   

OD FDX MASSACHUSETTS, LLC, a Delaware limited liability company

   

By:

 

O’Donnell Strategic Industrial REIT Operating Partnership, LP, a Delaware
limited partnership, its sole Member and Manager

     

By:

 

O’Donnell Strategic Industrial REIT, Inc., a Delaware corporation, its sole
General Partner

       

By:

 

        /s/ Douglas D. O’Donnell

         

Douglas D. O’Donnell, its CEO and President

 

-2-